Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgment
The amendment filed on 09/18/2021 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-3, 5-12, 14, 15, and 21-27.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-12, 14, 15, and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180261573 A1; hereinafter “Chen”) in view of Lin et al. (US 20140077381 A1; hereinafter “Lin”).

In re Claim 1, Chen discloses a method for forming a package structure (figs. 1-3), comprising: 
disposing a semiconductor die 24 (¶ 0020, 0028) over a first surface (e.g., bottom surface, hereinafter “S1”) of a redistribution structure 30 (e.g., RDL 30; ¶ 0024); 
forming a first protective layer 28 (¶ 0017, 0029, 0033) to cover the semiconductor die 24; 
disposing a device element 42 over a second surface (e.g., top surface, hereinafter “S2”) of the redistribution structure 30, wherein the redistribution structure 30 is between the device element 42 and the semiconductor die 24; and
forming a second protective layer 48 (¶ 0033) to surround at least a portion of the device element 42, and the second protective layer 48 and the first protective layer 28 have different coefficients of thermal expansion (¶ 0034).

Chen does not expressly disclose:
planarizing the first protective layer such that the semiconductor die originally covered by the first protective layer is exposed, and topmost surfaces of the semiconductor die and the first protective layer are substantially level with each other; 
wherein the second protective layer is thicker than the first protective layer. 

Lin discloses a method for forming a package structure (fig. 6) comprising:

planarizing the first protective layer 258 such that the semiconductor die 144 originally covered by the first protective layer 258 is exposed, and topmost surfaces of the semiconductor die 144 and the first protective layer 258 are substantially level with each other (¶ 0082; Lin discloses FIG. 6 includes encapsulant 258 that, like FIG. 5j, differs from FIG. 5u by the omission of elevated portion 198. Therefore, as figs. 5h-5j shows for the first protective layer 172, the first protective layer 258 in fig. 6 originally covered the semiconductor die 144 and thereafter planarize to expose the top surface of the semiconductor die 144 and topmost surfaces of the semiconductor die 144 and the first protective layer 258 are substantially level with each other); 
wherein the second protective layer 212 and the first protective layer 258 have different coefficients of thermal expansion and the second protective layer 212 is thicker than the first protective layer 258 (¶ 0070, 0082; “When the size of chase mold 208 and encapsulant 212 is greater than the size of chase mold 174 and encapsulant 172, a peripheral portion 224 of encapsulant 212 is formed adjacent to, and covers a side portion 226 of encapsulant 172” and “encapsulant 212 is selected to have a low CTE and a high filler or fiber content with respect to encapsulant 172”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Lin into Chen as Lin teaches the balancing of the effective CTE for the Fo-WLCSP is achieved by adjusting a ratio of a thickness of first encapsulant with respect to a thickness of the second encapsulant and balancing the effective CTEs of first and second encapsulants also reduces warpage which improves the subsequent formation of RDLs and improves performance in reliability tests, and reduces CTE mismatch for second level interconnection that occurs, for example, when the Fo-WLCSP is mounted to a PCB or printed wiring board (PWB) (¶ 0070, Lin). Lin further teaches the formation of encapsulant 258 being substantially coplanar with surface 262 of semiconductor die 144 forms a reconstituted wafer including semiconductor die 144 with TSVs 152 (¶ 0082 of Lin).

In re Claim 2, Chen/Lin discloses the method for forming a package structure as claimed in claim 1 outlined above.
Chen further discloses wherein the first protective layer 28 has a greater coefficient of thermal expansion than that of the second protective layer 48 (¶ 0034 of Chen).


Claims 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Factor et al. (US 20170294389 A1; hereinafter “Factor”) in view of Lin et al. (US 20140077381 A1; hereinafter “Lin”).

In re Claim 1, Factor discloses a method for forming a package structure (figs. 19-26), comprising: 
disposing a semiconductor die 12 (¶ 0023) over a first surface 101 of a redistribution structure (10, 104) (¶ 0049) (fig. 20); 
forming a first protective layer 18 (fig. 23; ¶ 0065) to cover the semiconductor die 12; 
disposing a device element 20 over a second surface 102 of the redistribution structure (10, 104) (fig. 21), wherein the redistribution structure (10, 104) is between the device element 20 and the semiconductor die 12; and
wherein topmost surfaces of the semiconductor die 12 and the first protective layer 18 are substantially level with each other;
forming a second protective layer 26 to surround at least a portion of the device element 20, and the second protective layer 26 and the first protective layer 18 have different coefficients 

Factor discloses the first protective layer 18 is substantially equal to the second protective layer 26 (¶ 0028). 
Factor does not expressly disclose:
planarizing the first protective layer such that the semiconductor die originally covered by the first protective layer is exposed; 
wherein the second protective layer is thicker than the first protective layer. 

In the same field of endeavor, Lin discloses a method for forming a package structure (fig. 6) comprising:
planarizing the first protective layer 258 such that the semiconductor die 144 originally covered by the first protective layer 258 is exposed, and topmost surfaces of the semiconductor die 144 and the first protective layer 258 are substantially level with each other (¶ 0082; Lin discloses FIG. 6 includes encapsulant 258 that, like FIG. 5j, differs from FIG. 5u by the omission of elevated portion 198. Therefore, as figs. 5h-5j shows for the first protective layer 172, the first protective layer 258 in fig. 6 originally covered the semiconductor die 144 and thereafter planarize to expose the top surface of the semiconductor die 144 and topmost surfaces of the semiconductor die 144 and the first protective layer 258 are substantially level with each other); 
wherein the second protective layer 212 and the first protective layer 258 have different coefficients of thermal expansion and the second protective layer 212 is thicker than the first protective layer 258 (¶ 0070, 0082; “When the size of chase mold 208 and encapsulant 212 is greater than the size of chase mold 174 and encapsulant 172, a peripheral portion 224 of encapsulant 212 is formed adjacent to, and covers a side portion 226 of encapsulant 172” and 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Lin into Chen as Lin teaches the balancing of the effective CTE for the Fo-WLCSP is achieved by adjusting a ratio of a thickness of first encapsulant with respect to a thickness of the second encapsulant and balancing the effective CTEs of first and second encapsulants also reduces warpage which improves the subsequent formation of RDLs and improves performance in reliability tests, and reduces CTE mismatch for second level interconnection that occurs, for example, when the Fo-WLCSP is mounted to a PCB or printed wiring board (PWB) (¶ 0070, 0082 of Lin). Lin further teaches the formation of encapsulant 258 being substantially coplanar with surface 262 of semiconductor die 144 forms a reconstituted wafer including semiconductor die 144 with TSVs 152 (¶ 0082 of Lin).

In re Claim 3, Factor/Lin discloses the method for forming a package structure as claimed in claim 1 outlined above.
Factor further discloses the method further comprising forming a conductive bump 27 (¶ 0034) over the first surface 101 before the first protective layer 18 is formed (fig. 19).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Factor in view of Lin as applied to claim 3 above and further in view of Lin et al. (US 8778738 B1; hereinafter “Lin-3).

In re Claim 5, Factor/Lin discloses the method for forming a package structure as claimed in claim 3 outlined above, but does not expressly disclose wherein the conductive bump is partially removed during planarizing the first protective layer.
Lin-3 discloses a method for forming a package structure (figs. 1-13) wherein the conductive bump 124 is partially removed during planarizing the first protective layer 134 (figs. 6-8; C. 3, L. 30-67 and C.4, L. 1-31).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Lin-3 into Factor/Lin in order to improve the integration density of various electronic components (e.g., transistors, diodes, resistors, capacitors, etc.) by continual reductions in minimum feature size, which allow more components to be integrated into a given area.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Factor in view of Lin and Lin-3 as applied to claim 5 above and further in view of Hung et al. (US 20180294247 A1; hereinafter “Hung”).

In re Claim 6, Factor/Lin/Lin-3 discloses the method for forming a package structure as claimed in claim 5 outlined above.
Factor further discloses the method further comprising etching back the first protective layer 18 so that a portion of the conductive bump 27 protrudes from a top surface of the first protective layer 18 (fig. 24).
Factor/Lin/Lin-3 does not expressly disclose the conductive bump protrudes from the topmost surface of the first protective layer.
In the same field of endeavor, Hung discloses a method for forming a package structure (fig. 1A) wherein the conductive bump 14 protrudes from the topmost surface of the protective layer 13 (¶ 0018, 0019).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the Hung into Factor/Lin/Lin-3 in order to provide electrical contact for external connection for the surface mount structure (¶ 0018 of Hung).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Factor in view of Lin and Lin-3 as applied to claim 5 above and further in view of Chi et al. (US 20170309572 A1; hereinafter “Chi”).

In re Claim 7, Factor/Lin/Lin-3 discloses the method for forming a package structure as claimed in claim 5 outlined above 
Lin-3 further discloses the method (figs. 1-13) further comprising forming a solder element (148, 152) (fig. 11) directly on the conductive bump 124 after the second protective layer 118 is formed.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Lin-3 into Factor/Lin in order to make external connection for the package structure.

Factor/Lin/Lin-3 does not expressly disclose the solder element is tin-containing.
In the same field of endeavor, Chi discloses a method for forming a package structure (figs. 3a-3n) comprises forming a tin-containing solder element 152 (¶ 0053) on the top surface of the conductive bump 130.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Chi into the method of Factor/Lin/Lin-3 in order to have low resistance connection path to make external connection for the package structure.

Claim 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Factor in view of Lin as applied to claim 3 above and further in view of Baloglu et al. (US 8986806 B1; hereinafter “Baloglu”).

In re Claim 8, Factor/Lin discloses the method for forming a package structure as claimed in claim 3 outlined above, but does not expressly disclose forming a stiffener ring over the first surface of the redistribution structure before the first protective layer is formed.
In the same field of endeavor, Baloglu discloses a method for forming a package structure (fig. 2) comprises forming a stiffener ring 134 over the first surface 102U of the redistribution structure before the first protective layer (e.g. encapsulation layer) is formed (col. 3, lines 7-40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Baloglu into Factor/Lin in order to control the warpage of the package structure.

In re Claim 9, Factor/Lin/Baloglu discloses the method for forming a package structure as claimed in claim 3 outlined above. Baloglu discloses (fig. 2) wherein the stiffener ring 134 surrounds the semiconductor die 122 and the conductive bump 130.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Factor in view of Lin as applied to claim 1 above and further in view of Lin et al. (US 20160276307 A1; hereinafter Lin-2) and Kurita et al. (US 7795721 B2; hereinafter “Kurita”).

In re Claim 10, Factor/Lin discloses the method for forming a package structure as claimed in claim 1 outlined above.
Factor further discloses the method further comprising disposing a second semiconductor die 12 over the first surface of the redistribution structure 101 before the first protective layer 18 is formed (fig. 22).
Factor does not expressly disclose the second semiconductor die is a passive element, wherein the passive element is thinner than the semiconductor die, and the device element is thicker than the semiconductor die.
However, Lin discloses the second semiconductor die 144 is a passive element (fig. 5u; ¶ 0042).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Lin into Factor in order to meet the requirement of electrical design of the integrated circuit (¶ 0043 of Lin). 
Factor in view of Lin does not expressly disclose wherein the passive element is thinner than the semiconductor die, and the device element is thicker than the semiconductor die.
In the same field of endeavor, Lin-2 discloses a method for forming a package structure (figs. 14a-14f) wherein the passive element 258 is thinner than the semiconductor die 164.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Lin-2 into Factor/Lin in order to meet the demand of individual active and passive devices.

Factor in view of Lin and Lin-2 does not expressly disclose the device element is thicker than the semiconductor die.
Kurita discloses a method for forming a package structure (figs. 2-4 and 6) wherein the semiconductor die 111 is thinner than the device element 113 (claim 25).	
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Kurita into Factor/Lin/Lin-2 in order to control the height of the package structure.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Factor et al. (US 20170294389 A1; hereinafter “Factor”) in view of Lin et al. (US 20140077381 A1; hereinafter “Lin”), Kurita et al. (US 7795721 B2; hereinafter “Kurita”) and Fang et al. (US 20210043604 A1; hereinafter “Fang”).

In re Claim 11, Factor discloses a method for forming a package structure (figs. 19-26), comprising: 
disposing a device element 20 (¶ 0023) over a first surface 102 of a redistribution structure (10, 104) (¶ 0049) (fig. 20); 
forming a first protective layer 26 (fig. 23; ¶ 0065) to surround at least a portion of the device element 20; 
disposing a semiconductor die 12 over a second surface 101 of the redistribution structure (10, 104) (fig. 21), wherein the redistribution structure (10, 104) is between the device element 20 and the semiconductor die 12; and
forming a conductive bump 27 (¶ 0034) over the second surface 101 of the redistribution structure (10, 104)
forming a second protective layer 18 (¶ 0023) to surround at least a portion of the semiconductor die 12 and to cover the conductive bump 27, and the second protective layer 18 and the first protective layer 26 are made of different materials (¶ 0029, 0065; “CTE2 may be 

Factor discloses the first protective layer 26 is substantially equal to the second protective layer 18 (¶ 0028). Factor does not expressly disclose wherein the second protective layer is thinner than the first protective layer.
In the same field of endeavor, Lin discloses a method for forming a package structure (figs. 5a-5u) wherein the second protective layer 172 and the first protective layer 212 have different coefficients of thermal expansion and the second protective layer 172 is thinner than the first protective layer 212 (fig. 5o, ¶ 0070; “When the size of chase mold 208 and encapsulant 212 is greater than the size of chase mold 174 and encapsulant 172, a peripheral portion 224 of encapsulant 212 is formed adjacent to, and covers a side portion 226 of encapsulant 172” and “encapsulant 212 is selected to have a low CTE and a high filler or fiber content with respect to encapsulant 172”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Lin into Factor as Lin teaches the balancing of the effective CTE for the Fo-WLCSP is achieved by adjusting a ratio of a thickness of encapsulant 172 with respect to a thickness of encapsulant 212 and balancing the effective CTEs of encapsulants 172 and 212 also reduces warpage which improves the subsequent formation of RDLs and improves performance in reliability tests, and reduces CTE mismatch for second level interconnection that occurs, for example, when the Fo-WLCSP is mounted to a PCB or printed wiring board (PWB) (¶ 0070 of Lin).

Factor/Lin does not expressly disclose the semiconductor die is thinner than the device element.
Kurita discloses a method for forming a package structure (figs. 2-4 and 6) wherein the semiconductor die 111 is thinner than the device element 113 (claim 25).	
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Kurita into Factor/Lin in order to control the height of the package structure.
Factor/Lin/Kurita does not expressly disclose partially removing the second protective layer and the conductive bump such that topmost surfaces of the second protective layer and the conductive bump are substantially level with each other.  
In the same field of endeavor, Fang discloses a method for forming a package structure (figs. 11A-11N) comprising partially removing the second protective layer 103 and the conductive bump 109 such that topmost surfaces of the second protective layer 103’ and the conductive bump 109 are substantially level with each other (figs. 1C-1D; ¶ 0075).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Fang into Factor/Lin/Kurita in order to establish external electrical connection on a level surface.

In re Claim 12, Factor/Lin/Kurita/Fang discloses the method for forming a package structure as claimed in claim 11, wherein the second protective layer has a greater coefficient of thermal expansion than that of the first protective layer (Lin’s thinner protective layer 172 has a greater coefficient of thermal expansion than that of the first protective layer 212; ¶ 0070 of Lin).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Factor in view of Lin, Kurita and Fang as applied to claim 11 above and further in view of Baloglu et al. (US 8986806 B1; hereinafter “Baloglu”).

In re Claim 14, Factor/Lin/Kurita/Fang discloses the method for forming a package structure as claimed in claim 11 outlined above, but does not expressly disclose further comprising forming a stiffener ring over the second surface to surround the semiconductor die and the conductive bump before the second protective layer is formed.
In the same field of endeavor, Baloglu discloses a method for forming a package structure (fig. 2) comprising forming a stiffener ring 134 over the second surface 102U to surround the semiconductor die 122 and the conductive bump 130 before the second protective layer (e.g. encapsulation layer) is formed (col. 3, lines 7-40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Baloglu into Factor/Lin/Kurita in order to control the warpage of the package structure.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Factor in view of Lin, Kurita and Fang as applied to claim 11 above and further in view of Chi.

In re Claim 15, Factor/Lin/Kurita/Fang discloses the method for forming a package structure as claimed in claim 13 outlined above.
Factor further discloses wherein the second protective layer 18 surrounds sidewalls of the conductive bump 27 without covering a top surface of the conductive bump 27 (fig. 24).

Factor/Lin/Kurita/Fang does not expressly disclose the method further comprises forming a tin-containing solder element on the top surface of the conductive bump.
Chi discloses a method for forming a package structure (figs. 3a-3n) comprises forming a tin-containing solder element 152 (¶ 0053) on the top surface of the conductive bump 130.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Chi into the method of Factor/Lin/Kurita/Fang in order to make external connection for the package structure.


Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Factor in view of Lin and Chi et al. (US 20170309572 A1; hereinafter “Chi”).

In re Claim 21, Factor discloses a method for forming a package structure (figs. 19-26), comprising:
disposing a first device element 12 (¶ 0023) over a first surface 101 of a redistribution structure (10, 104) (¶ 0049) (fig. 20);
forming a conductive bump 27 (¶ 0034) over the first surface 101;
forming a first protective layer 18 (fig. 23; ¶ 0065) to surround at least a portion of the first device element 12 and to cover the conductive bump 27;
removing6removing the first protective layer 18 such that the conductive bump 27 originally covered by the first protective layer 18 is exposed (fig. 24; ¶ 0066); 
disposing a second device element 20 over a second surface 102 of the redistribution structure (10, 104) (fig. 21), wherein the redistribution structure (10, 104) is between the device element 20 and the second device element 20; and
wherein the redistribution structure (10, 104) is between the first device element 12 and the second device element 20; and


Factor discloses the first protective layer 18 is substantially equal to the second protective layer 26 (¶ 0028). Factor does not expressly disclose wherein the second protective layer and the first protective layer have different thicknesses.
In the same field of endeavor, Lin discloses a method for forming a package structure (figs. 5a-5u) wherein the second protective layer 212 and the first protective layer 172 have different coefficients of thermal expansion and the second protective layer 212 and the first protective layer 172 have different thickness (fig. 5o, ¶ 0070; “When the size of chase mold 208 and encapsulant 212 is greater than the size of chase mold 174 and encapsulant 172, a peripheral portion 224 of encapsulant 212 is formed adjacent to, and covers a side portion 226 of encapsulant 172” and “encapsulant 212 is selected to have a low CTE and a high filler or fiber content with respect to encapsulant 172”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Lin into Factor as Lin teaches the balancing of the effective CTE for the Fo-WLCSP is achieved by adjusting a ratio of a thickness of encapsulant 172 with respect to a thickness of encapsulant 212 and balancing the effective CTEs of encapsulants 172 and 212 also reduces warpage which improves the subsequent formation of RDLs and improves performance in reliability tests, and reduces CTE mismatch for second level interconnection that occurs, for example, when the Fo-WLCSP is mounted to a PCB or printed wiring board (PWB) (¶ 0070 of Lin).
Factor in view of Lin does not expressly disclose:

planarizing the first protective layer such that the tin-containing conductive bump originally covered by the first protective layer is exposed.
In the same field of endeavor, Chi discloses a method for forming a package structure (figs. 3a-3n) wherein the conductive bump 130 is tin-containing (¶ 0046) and wherein the tin-containing conductive bump 130 is taller than the first device element 134 (fig. 3g; ¶ 0051) and
planarizing the first protective layer 142 such that the tin-containing conductive bump 130 originally covered by the first protective layer 142 is exposed (fig. 3g; ¶ 0051).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Chi into the method of Factor/Lin in order to control the height of package structure.

In re Claim 22, Factor/Lin/Chi discloses the method for forming a package structure as claimed in claim 21, wherein the first protective layer is thinner than the second protective layer, and the first protective layer has a greater coefficient of thermal expansion than that of the second protective layer (¶ 0070 of Lin).

In re Claim 23, Factor/Lin/Chi discloses the method for forming a package structure as claimed in claim 21, wherein the first device element (Factor: 12 in figs. 24-26) is exposed during the first protective layer is planarized (modified by Chi’s teachings in fig. 3g and ¶ 0051).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Factor in view of Lin and Chi as applied to claim 23 above and further in view of Lin et al. (US 8778738 B1; hereinafter “Lin-3) and Hung et al. (US 20180294247 A1; hereinafter “Hung”).

In re Claim 24, Factor/Lin/Chi discloses the method for forming a package structure as claimed in claim 23, etching back the first protective layer (Factor: 18 in figs. 24-26) so that a portion of the conductive bump 27 is exposed from a topmost surface of the first protective layer 18 (modified by Chi’s teachings in fig. 3g and ¶ 0051).
Factor/Lin/Chi does not expressly disclose:
the conductive bump protrudes from a topmost surface of the first protective layer; 
forming a solder element directly on the conductive bump after the second protective layer is formed.
Lin-3 discloses a method for forming a package structure (figs. 1-13) comprising forming a solder element (148, 152) (fig. 11) directly on the conductive bump 124 after the second protective layer 118 is formed.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Lin-3 into Factor/Lin/Chi in order to make external connection for the package structure.

Factor/Lin/Chi/Lin-3 does not expressly disclose the conductive bump protrudes from the topmost surface of the first protective layer.
In the same field of endeavor, Hung discloses a method for forming a package structure (fig. 1A) wherein the conductive bump 14 protrudes from the topmost surface of the protective layer 13 (¶ 0018, 0019).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Hung into Factor/Lin/Chi/Lin-3 in order to provide electrical contact for external connection for the surface mount structure (¶ 0018 of Hung).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Factor in view of Lin and Chi as applied to claim 21 above and further in view of Baloglu et al. (US 8986806 B1; hereinafter “Baloglu”).

In re Claim 25, Factor/Lin/Chi discloses the method for forming a package structure as claimed in claim 21 outlined above, but does not expressly disclose further comprising forming a stiffener ring over the first surface of the redistribution structure before the first protective layer is formed, wherein the stiffener ring surrounds the first device element.
In the same field of endeavor, Baloglu discloses a method for forming a package structure (fig. 2) comprising forming a stiffener ring 134 over the first surface 102U of the redistribution structure 102 before the first protective layer (e.g. encapsulation layer) is formed, wherein the stiffener ring 134 surrounds the first device element 122 (col. 3, lines 7-40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Baloglu into Factor/Lin/Chi in order to control the warpage of the package structure.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Factor in view of Lin, Lin-3 and Hung as applied to claim 6 above and further in view of Chi et al. (US 20170309572 A1; hereinafter “Chi”).

In re Claim 26, Factor/Lin/Lin-3/Hung discloses the method for forming a package structure as claimed in claim 6 outlined above.
Factor/Lin/Lin-3/Hung does not expressly disclose further comprising forming a tin-containing solder element on the conductive bump, wherein the tin- containing solder element 
In the same field of endeavor, Chi discloses a method for forming a package structure (figs. 3a-3n) comprises forming a tin-containing solder element 152 (¶ 0053) on the top surface of the conductive bump 130.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings Chi into the method of Factor/Lin/Lin-3/Hung in order to have low resistance connection path to make external connection for the package structure.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Factor in view of Lin, Kurita and Fang as applied to claim 11 above and further in view of Chen.                                                                                                                                                                                              
In re Claim 27, Factor/Lin/Kurita/Fang discloses the method for forming a package structure as claimed in claim 11, but does expressly disclose wherein the first protective layer is formed before the second protective layer.
	In the same field of endeavor, Chen discloses a method for forming a package structure (figs. 1-3), wherein the first protective layer 28 (¶ 0017, 0029, 0033) is formed before the second protective layer 48 (¶ 0033).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Chen into the method of Factor/Lin/Kurita/Fang since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP § 2144.04.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NILUFA RAHIM/Primary Examiner, Art Unit 2893